Citation Nr: 0926635	
Decision Date: 07/16/09    Archive Date: 07/22/09

DOCKET NO.  98-00 302A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for residuals of a head 
injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

The Veteran and a friend


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1961 to 
September 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  In January 2008, the Board remanded 
the Veteran's claim for additional development.

In July 2003, the Board granted service connection for a scar 
near the right eye as a residual of a head injury.  In 
January 2008, the Board referred the implementation of the 
grant of service connection to the agency of original 
jurisdiction (AOJ) as the award had not yet been implemented.  
There is still no indication that service connection for a 
scar near the right eye has been implemented.  The issue is 
again referred to the AOJ.

In January 2008, the Board also referred a claim of 
entitlement to an increased rating for arthritis of the right 
knee to the AOJ.  It does not appear that this issue has been 
addressed and it is again referred to the AOJ.


FINDINGS OF FACT

1.  It is as likely as not that the Veteran developed chronic 
headaches as a residual disability of a head injury during 
active military service.

2.  The Veteran does not have a disability of the ear, a 
disability manifested by dizziness, a disability involving 
the eyes, appetite problems, or any other residuals that are 
attributable to a head injury during active military service.




CONCLUSIONS OF LAW

1.  The Veteran has chronic headaches that are the result of 
injury incurred in active military service.  38 U.S.C.A. 
§§ 105, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.301, 
3.303, 3.304 (2008).

2.  The Veteran does not have any other residuals of a head 
injury incurred in active military service.  38 U.S.C.A. 
§§ 105, 1101, 1112, 1131, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.301, 3.303, 3.304, 3.307, 3.309 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000, during the pendency of this 
appeal.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002 & Supp. 2009).  To implement the provisions of the 
law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant of what evidence will 
be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Veteran's claim was filed prior to the enactment of the 
VCAA.  Additionally, the RO initially adjudicated the claim 
prior to the enactment of the VCAA.  Although pre-
adjudicatory VCAA notice was not possible, the United States 
Court of Appeals for Veterans Claims has held that, in cases 
such as this one, the Veteran has the right to subsequent 
content-complying notice.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120 (2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008, when the claim was in remand status.  
See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments 
apply to applications for benefits pending before VA on, or 
filed after, May 30, 2008.  The amendments, among other 
things, removed the notice provision requiring VA to request 
the veteran to provide any evidence in the veteran's 
possession that pertains to the claim.  See 38 C.F.R. 
§ 3.159(b)(1).)

The Board finds that all notification action needed to make a 
decision as to the claim on appeal has been accomplished.  
Through August 2003 and November 2005 notice letters, the 
Veteran and his representative were notified of the 
information and evidence needed to substantiate the Veteran's 
claim of service connection.  By way of a February 2008 
letter, the Veteran was provided with the general criteria 
for assigning disability ratings and effective dates.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  
Although the complete notice was not provided until after the 
RO initially adjudicated the Veteran's claim, the claim was 
properly re-adjudicated in May 2009, which followed the 
adequate notice.  See Prickett v. Nicholson, 20 Vet. 
App. 370, 376-77 (2006).

The Board also finds that the August 2003 and November 2005 
notice letters satisfy the statutory and regulatory 
requirement that VA notify a claimant which evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In those 
letters, the Veteran was notified that VA was responsible for 
obtaining relevant records from any Federal agency and that 
VA would make reasonable efforts to obtain relevant records 
not held by a Federal agency, such as from a state, private 
treatment provider, or an employer.  Additionally, the notice 
letters asked the Veteran to submit medical evidence, 
opinions, statements, and treatment records regarding his 
claimed disability.  Consequently, a remand of the service 
connection issue for further notification of how to 
substantiate the claim is not necessary.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issue on appeal.  The Veteran's service treatment records 
have been obtained and associated with the claims file, as 
have treatment records from the VA Medical Center (VAMC) in 
Memphis, Tennessee.  Records from multiple private treatment 
providers identified by the Veteran have also been obtained.  
Pursuant to the Board's January 2008 remand, records were 
requested and obtained from the Social Security 
Administration.  Additionally, the Veteran was provided 
multiple VA examinations in connection with his claim, the 
reports of which are of record.  The examination reports 
provided adequate information and evidence by which to 
determine whether the Veteran has residual disability related 
to an in-service head injury.  Furthermore, the Veteran was 
afforded two hearings before the Board, the transcripts of 
which are also of record.  Thus, VA has properly assisted the 
Veteran in obtaining any relevant evidence.

II. Analysis

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2008).

The Veteran's service treatment records document that he was 
involved in an accident during active military service on 
September 30 or October 1, 1962.  In Gelnhausen, Germany, the 
Veteran was struck by an oncoming truck when he was crossing 
a highway in the evening.  Although alcohol was involved, the 
injury was determined to have occurred in the line of duty.  
Because it has not been determined that the accident was the 
result of the Veteran's willful misconduct, service 
connection may be warranted for disability resulting from the 
injury.  See 38 U.S.C.A. § 105(a) (West 2002); 38 C.F.R. 
§ 3.301(a) (2008).

After the accident, the Veteran was treated at the United 
States Army Hospital in Frankfurt, Germany.  He arrived at 
the hospital in a semi-comatose state with a laceration near 
his right eye.  No other injuries were observed when he 
arrived.  The Veteran's semi-comatose state was seemingly due 
to deep inebriation and he responded to pain but not 
commands.  Neurological examination was negative except for 
his state of consciousness and no cranial fracture was 
palpable.  The diagnosis was a laceration to the head 
secondary to an automobile accident.  A skull fracture was to 
be ruled out.

The Veteran was hospitalized for treatment for two weeks.  
There were no localized neurological signs and no soft tissue 
damage.  An x-ray of the skull was negative for a fracture 
but there was a fracture in the area of the Veteran's right 
shoulder.  The course of treatment pertained to the 
laceration to the right temple and the right shoulder injury.  
He was thereafter returned to limited duty.  The service 
treatment records also note treatment for a periorbital 
infection of the right eye in January 1963.

At his separation examination in August 1963, the Veteran 
noted on the medical history portion of the report that he 
had or previously had, among other things, frequent or severe 
headaches, dizziness or fainting spells, and loss of memory 
or amnesia.  The Veteran stated that he believed the 
headaches and dizzy spells were a result of being struck by 
the truck.  He also noted that his right eye was usually 
swollen since the accident.  The separation examination was 
normal regarding the head, ears, and eyes.  Neurologic 
examination, distant vision, and hearing tests were also 
normal.

The Veteran asserts that he developed multiple residual 
disabilities as a result of the in-service head injury from 
the incident involving being struck by the truck.  One 
claimed disability was a scar.  As noted in the introduction, 
the Board previously granted service connection for a scar 
near the right eye as a residual of the head injury.  Thus, 
the Board will not address the already service-connected 
scar.  Other alleged residuals of the in-service head injury 
include a disability of the ear, including hearing loss, a 
disability manifested by dizziness, including a seizure 
disorder, a disability involving the eyes, appetite problems, 
and headaches.

In regards to the ears, the Veteran was treated at the 
Memphis VAMC in June 1998 for otitis media in the right ear.  
In November 1999, he was seen for right ear pain and 
discharge that he had experienced for two weeks.  The 
diagnosis was externa otitis of the right ear.  The Veteran 
was treated for further symptoms involving the right ear in 
2000.  Ultimately, he had surgery on the right ear in 
September 2000 to remove a polyp that was found to be 
blocking the right external auditory canal.  The surgeon 
noted that it was difficult to determine the origin of the 
polyp.  

Hearing loss was documented in January 2001 at the Memphis 
VAMC.  The diagnosis was sensorineural hearing loss in the 
left ear and mixed hearing loss in the right ear.  In August 
2001, the Veteran underwent VA audiological examination.  The 
in-service injury involving the truck was noted and the 
examiner provided a diagnosis of hearing loss.  The examiner 
commented that the Veteran had normal hearing prior to and 
after the accident, but no further opinion was provided.  A 
March 2004 VA examination report included a history of a 
motor vehicle accident in 1962 and a diagnosis of post-
operative changes in the right ear.  No opinion as to the 
origin of any ear disability was provided.  The Veteran 
continued to receive treatment for hearing loss in 2004 and 
he was fitted with a hearing aid in the right ear in October 
2004.  In January 2005, another VA examiner noted the 1962 
accident and diagnosed the Veteran with chronic otitis media 
in the right ear.  No etiological opinion was provided.

The Veteran underwent further VA audiological examination in 
December 2004.  The examiner reviewed the Veteran's claims 
file and noted an accurate history of the Veteran's in-
service medical condition and his post-service treatment 
regarding the ears.  The examiner gave the opinion that the 
most likely etiology for the Veteran's hearing loss is his 
chronic ear infections and subsequent surgical intervention, 
which have no relationship to the head injury suffered in 
1962.  The examiner further stated that there is no 
relationship between the hearing loss that was first noted in 
August 2000 to any incident or occurrence while the Veteran 
was in the military and that there is no correlation between 
his hearing loss and his military service.  The examiner 
noted that there was no report of hearing loss at the time of 
the in-service incident.  The examiner also stated that the 
separation examination was proof that any head injury that 
the Veteran may have suffered did not cause a hearing loss 
because hearing losses caused by trauma are immediate and do 
not show up twenty years after the incident.

Here, the competent medical evidence does not show that the 
Veteran has residual disability involving the ears as a 
result of the in-service head injury.  The December 2004 VA 
examiner attributed the hearing loss to the Veteran's post-
service treatment regarding the ears.  The examiner's opinion 
that there is no relationship between current hearing loss or 
ear infections and the in-service head injury is persuasive 
and has support in the record.  No similarly detailed opinion 
linking a disability of the ear to the head injury is of 
record.  Consequently, the Board finds that the Veteran does 
not have a disability of the ear that is attributable to his 
in-service head injury.  

That Board notes that certain chronic diseases, such as 
sensorineural hearing loss, may be presumed to have been 
incurred during service if the disease becomes manifest to a 
compensable degree within one year of separation from 
qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.307, 3.309 (2008).  
In the Veteran's case, the evidence does not suggest that he 
had this chronic disease to a compensable degree within one 
year of separation.  Sensorineural hearing loss was first 
diagnosed in 2001, which was approximately 38 years after 
service.  Thus, service connection is not warranted for 
sensorineural hearing loss on a presumptive basis.

The Veteran believes that he experiences dizziness or 
developed a seizure disorder productive of similar symptoms 
as a result of the in-service head injury.  Post-service 
private treatment records from St. Joseph Hospital reflect 
admission to the facility in August 1992 after a spell of 
dizziness and loss of consciousness characterized as syncope.  
It was noted that he had no history of previous problems 
although he did have a history of alcohol abuse and had been 
drinking for several days prior to admission.  No significant 
abnormalities were found over the course of treatment.  A 
computerized tomography (CT) scan of the head was within 
normal limits although mild cerebral atrophy was detected.  
An electroencephalography (EEG) was also within normal limits 
and did not suggest seizure activity in relationship to the 
Veteran's syncope.  None of the treating medical 
professionals at St. Joseph related the Veteran's symptoms to 
military service.

VA treatment records do not document treatment for a 
diagnosed seizure disorder.  However, the Veteran underwent 
neurological examination in April 2004 in connection with the 
claim.  The examiner noted that when the Veteran had 
previously been admitted for treatment of loss of 
consciousness and apparently some seizure activity, it was 
thought to be secondary to withdrawal from alcohol.  It was 
also noted that the Veteran had not been treated by VA for a 
seizure disorder and he was not receiving any seizure 
medications.  A diagnosis was not provided by the examiner.  
However, he commented that the Veteran appeared to have some 
possible seizure activity related to alcohol withdrawal.  The 
Veteran reported to the examiner that he used to drink 
heavily in the past but did not drink alcohol anymore.

A July 2005 VA neurological examination reflected similar 
findings.  The examiner did not provide a diagnosis of 
seizure disorder and noted that 14 years had passed since the 
1992 hospitalization which this examiner indicated may have 
been an alcoholic blackout.  It was also noted that the in-
service head injury was never referenced when the Veteran was 
seen for multiple hospitalizations as a result of alcohol-
related illnesses in the 1980s, suggesting that it was not 
considered important at that time.  The examiner also stated 
that the natural history for head trauma is a progressive 
recovery over time.

In consideration of this evidence, the Board finds that the 
Veteran does not have a disability manifested by dizziness, 
including a seizure disorder, that is attributable to his in-
service head injury.  At no time during the pendency of the 
claim has the Veteran been diagnosed with a seizure disorder.  
See, e.g., McClain v. Nicholson, 21 Vet. App. 319, 321 
(2007).  Additionally, the symptomatology pertaining to the 
Veteran's claimed seizure disorder, such as dizziness, has 
not been related to his head injury during military service 
by the competent medical evidence.  Although the Veteran 
reported that he experienced dizziness after the head injury 
at his separation examination, the evidence does not show 
that he currently has a chronic disability with similar 
symptoms.  Therefore, service connection is not warranted for 
this claimed residual on a direct basis.

Epilepsy is a chronic disease that may be presumed to have 
been incurred during service if the disease becomes manifest 
to a compensable degree within one year of separation from 
qualifying military service.  As noted previously, the 
Veteran has not been diagnosed with a seizure disorder such 
as epilepsy.  Thus, service connection is also not warranted 
on a presumptive basis.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

Pursuant to the Board's January 2008 remand, the Veteran 
underwent a VA eye examination in March 2009 to address his 
claim of having a disability involving the eye as a residual 
of the in-service head injury.  The claims file and the 
Veteran's VA medical records were reviewed by the examiner 
who is an ophthalmologist.  The Veteran had complaints of 
poor vision and blurring in both eyes.  The Veteran's visual 
acuity for near distance was 20/50 uncorrected and 20/40 
corrected bilaterally.  In contrast, his uncorrected and 
corrected distant vision were 20/300 for his right eye and 
20/200 for his left eye.  He also had greatly restricted 
field vision in both eyes.  The examiner provided a diagnosis 
of severe bilateral cataracts.  It was noted that cataracts 
are multi-factorial in nature with aging as a cause.  The 
examiner gave the opinion that it is more likely than not 
that the Veteran's cataracts are due to the normal effects of 
aging.  In the examination report, the examiner noted that 
there was no history of trauma to the eye or residuals of an 
eye injury.

For this claimed residual, the March 2009 VA examiner 
provided a current diagnosis pertaining to the eye-bilateral 
cataracts.  Additionally, an etiological opinion was 
provided.  She attributed the eye disability to the normal 
affects of the aging process.  Significantly, the examiner 
did not find evidence of trauma to the eyes or an eye injury 
on examination suggesting that the Veteran does not have 
residual eye disability from the in-service head injury.  The 
VA examiner's opinion is persuasive and has support in the 
record as the Veteran was not diagnosed with cataracts when 
he was much younger.

Post-service records do reference instances of eye treatment 
on several occasions.  In February 1981 he was treated for 
conjunctivitis at St. Joseph.  In May 1985, he had complaints 
of red eyes with a history of one week.  The physician at St. 
Joseph diagnosed the Veteran with conjunctivitis at that time 
as well.  None of the medical professionals at St. Joseph 
attributed any symptoms involving the eyes to the Veteran's 
in-service head injury.  A January 2004 VA treatment record 
contains similar information as the March 2009 examination-
the Veteran had complaints of blurred vision and was 
diagnosed with presbyopia and bilateral cataracts.  Based on 
this evidence, including the March 2009 VA examination report 
that contains a probative etiological opinion, the Board 
finds that the Veteran does not have a disability of the eye 
that is attributable to his in-service head injury.  Thus, 
service connection is not warranted for this claimed 
residual.

In March 2009, the Veteran was also afforded a VA 
gastrointestinal examination in connection with his claimed 
residual of appetite problems.  The examiner provided a 
diagnosis of gastroesophageal reflux disease (GERD).  No 
disability concerning appetite problems was specifically 
noted.  The Veteran has received treatment for GERD by VA 
since at least 1996.  However, the treatment records do not 
contain an opinion as to the origin, including any opinion 
relating GERD to the Veteran's in-service head injury.  The 
March 2009 examiner stated that he could not issue an opinion 
relating the Veteran's symptoms from GERD to head injury 
residuals without the use of mere speculation on his part.  
The Board takes this statement to mean that in the opinion of 
the examiner it may be possible to link the Veteran's GERD to 
a head injury but speculation is required to do so.

Treatment records document an instance of decreased appetite 
in November 2008.  At that time, the diagnosis was alcohol 
intoxication.  The Veteran's family reported that the Veteran 
drinks about a gallon of vodka every three days.  VA and 
private treatment records are otherwise devoid of evidence 
linking a disability manifested by appetite problems to the 
Veteran's in-service head injury.

For this claimed residual, the evidence does not indicate 
that the Veteran's complaints of appetite problems result 
from a chronic disability or that his appetite problems are 
related to his in-service head injury.  To the extent the 
Veteran's claim in fact pertains to his GERD, that disability 
has likewise not been linked by the competent medical 
evidence to his head injury.  To find such a link would 
require speculation according to the March 2009 examiner.  
Given this evidence, the Board finds that the Veteran does 
not have a disability manifested by appetite problems that is 
attributable to his in-service head injury.

With respect to the claimed residual of headaches, the 
Veteran states that he has experienced headaches since the 
head injury during military service.  As noted previously, he 
reported headaches on his separation examination.  A 
September 2001 neurological examination indicated that the 
Veteran has recurrent headaches that are musculoskeletal in 
nature.  The examiner suggested that the Veteran could have 
the headaches as a result of the in-service injury but the 
examiner erroneously noted in the Veteran's medical history 
that the in-service head injury resulted in a skull fracture.  
In May 2003, another VA examiner determined that the Veteran 
had not in fact experienced a skull fracture as a result of 
the injury.  However, he stated that it was unclear whether 
the Veteran's headaches are related to the in-service injury.  

In April 2004, the Veteran was reexamined by the VA examiner 
from September 2001.  The examiner stated that the Veteran 
has chronic recurrent daily headaches that are probably 
musculoskeletal in origin.  Significantly, the examiner found 
that the Veteran's complaint of headaches has been consistent 
in his military record and the records since the head injury.  
In a January 2005 VA treatment record, it was also noted that 
the Veteran has had chronic daily headaches since his head 
injury in 1962.

Although a July 2005 VA examiner stated that he could not 
find evidence of headaches dating to the Veteran's head 
injury, the evidence pertaining to the nexus element of a 
service connection claim is at least in equipoise.  There is 
some competent medical evidence reflecting that the Veteran 
has had chronic headaches since the in-service head injury.  
Other evidence does not reflect the same conclusion but the 
Veteran's headaches were notably not linked to any other 
injury or disability.  When reasonable doubt is resolved in 
favor of the Veteran, the Board finds that it is as likely as 
not that the Veteran developed chronic headaches as a 
residual disability of the in-service head injury.  See 
38 U.S.C.A. § 5017(b); 38 C.F.R. § 3.102.  Therefore, service 
connection is warranted for this claimed residual.

The Board has considered the Veteran's written contentions 
and hearing testimony with regards to his claim of service 
connection.  While the Board does not doubt the sincerity of 
the Veteran's belief that he has multiple disabilities that 
are related to his in-service head injury in addition to 
chronic headaches, as a lay person without the appropriate 
medical training or expertise, he is not competent to provide 
a probative opinion on a medical matter-such as the etiology 
of a current disability.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

For all the foregoing reasons, the Board finds that service 
connection is warranted for chronic headaches.  To this 
extent, the claim is granted.  For all other alleged 
residuals (other than a scar near the right eye), the claim 
must be denied.  The preponderance of the evidence is against 
the claim as it relates to the claimed residuals of a 
disability of the ear, a disability manifested by dizziness, 
a disability involving the eyes, appetite problems, or other 
residual disability (other than the scar and headaches).  The 
Board has applied the benefit-of-the-doubt doctrine in 
granting service connection for headaches.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 
1361, 1365 (Fed. Cir. 2001).


ORDER

Service connection for chronic headaches is granted.

Service connection for other residuals of a head injury 
(other than a scar near the right eye and headaches) is 
denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


